 Case: 4:18-cr-01020-AGF Doc. #: 96 Filed: 02/24/21 Page: 1 of 1 PageID #: 294




                                         U.S. Department of Justice

                                         United States Attorney
                                         Eastern District of Missouri

                                         Thomas Eagleton U.S. Courthouse   OFFICE: 314-539-2200
                                         111 S. 10th Street, Rm. 20.333       FAX: 314-539-2309
                                         St. Louis, MO 63102

                                         February 24, 2021

Daniel A. Juengel
Frank, Juengel & Radefeld
7710 Carondelet Avenue, Suite 350
Clayton, MO 63105

Sent via USA File Exchange

              RE:    United States v. Thomas Carl Crimmins
                     Cause Number: 4:18 CR 1020 AGF
Dear Mr. Juengel:

      Please find enclosed Donya Jackson’s transcript, consisting of pages Crimmins_00214 to
Crimmins_00221.

                                           Very truly yours,

                                           SAYLER A. FLEMING
                                           United States Attorney

                                           s/ Robert F. Livergood
                                           ROBERT F. LIVERGOOD
                                           Assistant United States Attorney

Enclosure




                                              1
